UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):February 21, 2008 (February 19, MASSEY ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 1-7775 95-0740960 (State or other jurisdiction of incorporation ) (Commission File Number) (IRS Employer Identification No.) 4 North 4th Street, Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804)788-1800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Form Grant Agreements for Non-Employee Directors On February 19, 2008, the Board of Directors of Massey Energy Company (the “Registrant”) ratified the form grant agreements approved and recommended by the Compensation Committee for use for non-employee directors under the Massey Energy Company 2006 Stock and Incentive Plan as stipulated by the Massey Energy Company Non-Employee Director Compensation Summary (Amended and Restated
